Case 2:21-cv-10636-GCS-RSW ECF No. 3, PageID.17 Filed 03/26/21 Page 1 of 17




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
SALVADOR CARUSO,                                         CASE NO. 21-CV-10636

                  Plaintiff,                    HON. GEORGE CARAM STEEH

v.                                                   MAG. R. STEVEN WHALEN

HERCULES MACHINE TOOL AND
DIE, L.L.C.,

                  Defendant.


Connor B. Gallagher (P82l04)              Michael A. Chichester, Jr. (P70823)
CARLA D. AIKENS, P.C.                     LITTLER MENDELSON, P.C.
615 Griswold, Suite 709                   200 Renaissance Center, Suite 3110
Detroit, Michigan 48226                   Detroit, Michigan 48243
(844) 835-2993                            (313) 446-6400
connor@aikenslawfirm.com                  mchichester@littler.com
Attorneys for Plaintiff                   Attorneys for Defendant


DEFENDANT’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES
      TO PLAINTIFF’S COMPLAINT AND JURY DEMAND

      Defendant Hercules Machine Tool & Die LLC, through its attorneys, Littler

Mendelson, P.C., and for its answer and affirmative and other defenses to Plaintiff

Salvador Caruso’s Complaint and Jury Demand, states the following.

                                JURISDICTION

      1.     At all times relevant to this action, Plaintiff was a resident of Macomb

County in the State of Michigan.
Case 2:21-cv-10636-GCS-RSW ECF No. 3, PageID.18 Filed 03/26/21 Page 2 of 17




       ANSWER: Defendant lacks information or knowledge sufficient to form a

belief as to the truth of the allegations regarding Plaintiff’s residence and, therefore,

denies the allegations in Paragraph 1 of the Complaint.

       2.     Defendant is a domestic profit corporation with a systematic and

continuous place of business located at 13920 E. Ten Mile Rd., Warren, Michigan

48089, in Macomb County.

       ANSWER: Denied as alleged. Defendant admits only that it currently

maintains a place of business located at 13920 East Ten Mile Road, Warren,

Michigan. Defendant denies the remaining allegations in Paragraph 2 of the

Complaint because they are untrue.

       3.     All relevant actions giving rise to this complaint took place in Macomb

County, State of Michigan.

       ANSWER: Denied as alleged. Defendant acknowledges that Plaintiff’s

Complaint asserts that conduct occurred within Macomb County, however,

Defendant denies engaging in any conduct that would give rise to a cause of action

on the part of Plaintiff.

       4.     This Court has jurisdiction              over this action         pursuant to

M.C.L. § 15.363.1


1  M.C.L. § 15.363 states, in pertinent part:
     (1) A person who alleges a violation of this act may bring a civil action for appropriate
injunctive relief, or actual damages, or both within 90 days after the occurrence of the alleged


                                               2
Case 2:21-cv-10636-GCS-RSW ECF No. 3, PageID.19 Filed 03/26/21 Page 3 of 17




       ANSWER: Defendant does not contest the United States District Court for

the Eastern District of Michigan’s jurisdiction to hear this matter.

       5.      All actions giving rise to this complaint took place in Macomb County,

State of Michigan.

       ANSWER: Denied as alleged. Defendant acknowledges that Plaintiff’s

Complaint asserts that conduct occurred within Macomb County, however,

Defendant denies engaging in any conduct that would give rise to a cause of action

on the part of Plaintiff.

                                             VENUE

       6.      Venue is proper in the Circuit Court for the County of Macomb because

this is the county in which all unlawful actions giving rise to Plaintiff’s claims

occurred, it is the county in which the claimant resides, and it is the county in which

Defendant resides or has their principal place of business.

       ANSWER: Defendant does not contest that the United States District Court

for the Eastern District of Michigan is an appropriate venue for this matter.




violation of this act.
    (2) An action commenced pursuant to subsection (1) may be brought in the circuit court for
the county where the alleged violation occurred, the county where the complainant resides, or the
county where the person against whom the civil complaint is filed resides or has his or her principal
place of business.


                                                 3
Case 2:21-cv-10636-GCS-RSW ECF No. 3, PageID.20 Filed 03/26/21 Page 4 of 17




                           STATEMENT OF FACTS

      7.     On April 30, 2020, Plaintiff was hired by Defendant Hercules Tool and

Die as a helper.

      ANSWER: Denied as alleged. Defendant admits that it hired Plaintiff as a

helper, but denies the remaining allegations contained in Paragraph 7 of the

Complaint because they are untrue.

      8.     Immediately, Plaintiff joined the union and began paying union dues.

      ANSWER: Denied as alleged. Defendant admits only that upon employment

Plaintiff began paying dues. Defendant denies the remaining allegations contained

in Paragraph 8 of the Complaint because they are untrue.

      9.     Defendant was forcing its employees to work in violations of

mandatory COVID-19 protocols established by then-in-place orders from Governor

Gretchen Whitmer.

      ANSWER: Defendant denies the allegations contained in Paragraph 9 of the

Complaint because they are untrue.

      10.    Plaintiff, along with his co-workers, were vocal about their disapproval

of Defendant’s refusal to comply with the mandatory safety protocol.

      ANSWER: Defendant denies the allegations contained in Paragraph 10 of

the Complaint because they are untrue.




                                         4
Case 2:21-cv-10636-GCS-RSW ECF No. 3, PageID.21 Filed 03/26/21 Page 5 of 17




      11.    Plaintiff’s union sent Defendant a letter advising it of the laws that it

was breaking related to the operations of its facilities related to the mandatory

COVID-19 protocol, and health and safety regulations that have been established by

OSHA.

      ANSWER: Defendant denies the allegations contained in Paragraph 11 of

the Complaint because they are untrue.

      12.    Plaintiff assisted and provided information to his union so that the letter

could be sent to Defendant, and his name was included on the letter.

      ANSWER: Denied as alleged. Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegation that Plaintiff

provided information to the union and, therefore, denies same. Defendant denies the

remaining allegations contained in Paragraph 12 of the Complaint because they are

untrue.

      13.    Thereafter, on October 27, 2020, which was Plaintiff’s l80th day of

employment, he was terminated without cause and only told that because he was at-

will for the first 180 days, Defendant was not required to provide a reason.

      ANSWER: Defendant admits only that Plaintiff was terminated and, at the

time of his termination, Plaintiff was employed at-will. Defendant denies the

remaining allegations contained in Paragraph 13 because they are untrue.




                                           5
Case 2:21-cv-10636-GCS-RSW ECF No. 3, PageID.22 Filed 03/26/21 Page 6 of 17




      14.    Plaintiff believes that he was not given a reason because, in fact,

Defendant terminated Plaintiff for his complaints to Defendant and the union related

to the conditions of the workplaces and the fact that those conditions were in

violations of OSHA and other applicable COVID-19-related laws.

      ANSWER: Defendant is without knowledge or information sufficient to

form a belief as to the truth of Plaintiff’s allegations as to what he believes and,

therefore, denies same. Defendant denies the remaining allegations contained in

Paragraph 14 of the Complaint because they are untrue.

      15.    Plaintiff was the only individual terminated by Defendant and he was

the only individual who was in his first 180 days with the union, and only union-

member terminated by Defendant.

      ANSWER: Defendant denies the allegations contained in Paragraph 15 of

the Complaint because they are untrue.

      16.    According to Plaintiff’s union and Defendant, no employee who was

employed for less than 90 days was permitted the benefits of the grievance

procedure.

      ANSWER: Denied as alleged. Defendant lacks information or knowledge

sufficient to form a belief as to the truth of the allegations concerning

communications between Plaintiff and the union and, therefore, denies same.

Defendant admits that no grievance was submitted on Plaintiff’s behalf.


                                         6
Case 2:21-cv-10636-GCS-RSW ECF No. 3, PageID.23 Filed 03/26/21 Page 7 of 17




      17.     Accordingly, despite multiple attempts by Plaintiff, his union would not

file a grievance on his behalf related to his termination.

      ANSWER: Denied as alleged. Defendant lacks information or knowledge

sufficient to form a belief as to the truth of the allegations as concerning

communications between Plaintiff and the union and, therefore, denies same.

Defendant admits that no grievance was submitted on Plaintiff’s behalf.

      18.     Plaintiff requests relief as described in the Prayer for Relief below.

      ANSWER: Defendant acknowledges that Plaintiff seeks the relief described,

but denies engaging in any conduct that would give rise to a cause of action on the

part of Plaintiff or entitle him to any relief whatsoever.

                                      COUNT I

         VIOLATIONS OF THE MICHIGAN WHISTLEBLOWERS’
           PROTECTION ACT, M.C.L. 15.361, et seq., (“WPA”)

      19.     Plaintiff incorporates by reference all allegations in the preceding

paragraphs.

      ANSWER: Defendant restates and incorporates, as if fully set forth herein,

its answers to all allegations in the preceding paragraphs.

      20.     At all relevant times, Plaintiff was an employee, and Defendant was his

employer pursuant to and within the meaning of the WPA, MCL 15.361 et seq.

      ANSWER: Paragraph 20 of the Complaint contains a statement of law and/or

legal argument to which no response is required.


                                           7
Case 2:21-cv-10636-GCS-RSW ECF No. 3, PageID.24 Filed 03/26/21 Page 8 of 17




      21.    Plaintiff engaged in protected activity, as alleged in the statement of

facts; however, specific instances include, but are not limited to:

             A.     Raising concerns to his supervisors and management related to

      the fact that Defendant’s workplace had rampant violations of OSHA and

      other COVID-19-related laws;

             B.     Complained to his union and assisted his union in drafting a letter

      to Defendant related to their violations of OSHA and other COVID-19-related

      protocol and laws;

             C.     All protected activity that is found in discovery.

      ANSWER: Defendant denies the allegations contained in Paragraph 21,

inclusive of subparts A. – C., because they are untrue.

      22. Plaintiff was subsequently discriminated and retaliated against

culminating into his termination.

      ANSWER: Defendant denies the allegations contained in Paragraph 22 of

the Complaint because they are untrue.

      23.    At least a causal connection exists between the protected activity that

Plaintiff engaged in and the discrimination and retaliation he was forced to endure.

      ANSWER: Defendant denies the allegations contained in Paragraph 23 of

the Complaint because they are untrue.




                                          8
Case 2:21-cv-10636-GCS-RSW ECF No. 3, PageID.25 Filed 03/26/21 Page 9 of 17




         24.   Defendant may assert that it has a legitimate, nondiscriminatory reason

for its adverse action; however, this reason is pretextual and, instead, the adverse

employment decision was because of Plaintiff’s participation in the protected

activity stated above, as more thoroughly laid out in the statement of facts.

         ANSWER: Denied as alleged. Defendant admits only that it may assert a

legitimate, nondiscriminatory reason for terminating Plaintiff. Defendant denies the

remaining allegations contained in Paragraph 24 of the Complaint because they are

untrue.

         25.   As a result of Defendant’s discriminatory and adverse employment

actions, Plaintiff suffered actual damages, compensatory damages, emotional

damages, and damages to his reputation in his community and in his profession.

         ANSWER: Defendant denies the allegations contained in Paragraph 25 of

the Complaint because they are untrue.

         26.   Plaintiff has been damaged by Defendant in an amount to be proven at

trial.

         ANSWER: Defendant denies the allegations contained in Paragraph 26 of

the Complaint because they are untrue.

         27.   Plaintiff requests relief as described in the Prayer for Relief below.




                                            9
Case 2:21-cv-10636-GCS-RSW ECF No. 3, PageID.26 Filed 03/26/21 Page 10 of 17




      ANSWER: Defendant acknowledges that Plaintiff seeks the relief described,

but denies engaging in any conduct that would give rise to a cause of action on the

part of Plaintiff or entitle him to any relief whatsoever.

                                      COUNT II

                WRONGFUL DISCHARGE IN VIOLATION OF
                     MICHIGAN PUBLIC POLICY

      28.     Plaintiff incorporates by reference all allegations in the proceeding

paragraphs.

      ANSWER: Defendant restates and incorporates, as if fully set forth herein,

its answers to all allegations in the preceding paragraphs.

      29.     It is the longstanding public policy of the State of Michigan that there

are three exceptions to the employment at-will doctrine, and an employer can be

found to be liable for wrongful discharge, they are:

              (1)   explicit   legislative   statements prohibiting the discharge,

      discipline or other adverse treatment of employees who act in accordance with

      a statutory right or duty;

              (2)   where the alleged reason for the discharge was the failure or

      refusal of the employee to violate a law in the course or employment; and




                                             10
Case 2:21-cv-10636-GCS-RSW ECF No. 3, PageID.27 Filed 03/26/21 Page 11 of 17




                (3)    where the reason for the discharge was the employee’s exercise

         of a right conferred by a well-established legislative enactment. 2

         ANSWER: Paragraph 29 of the Complaint contains statements of law and/or

legal arguments to which no response is required.

         30.    Defendant’s actions and Plaintiff’s termination, as alleged in the

statement of facts, violate all three sections the public policy exceptions to

termination in the state of Michigan.

         ANSWER: Defendant denies the allegations contained in Paragraph 30 of

the Complaint because they are untrue.

         31.    OSHA laws as well as Governor Whitmer’s multiple executive orders

were being violated on-site by Defendant, and, Plaintiff’s termination was because

of his known disapproval to these violations.

         ANSWER: Defendant denies the allegations contained in Paragraph 31 of

the Complaint.

         32.    As a result of Defendant’s actions, and consequent harms caused,

Plaintiff has suffered such damages in an amount to be proven at trial.

         ANSWER: Defendant denies the allegations contained in Paragraph 32 of

the Complaint.

         33.    Plaintiff requests relief as described in the Prayer for Relief below.


2   Suchodolski v. Mich. Consol. Gas Co., 412 Mich. 692, 695-96 (1982).


                                               11
Case 2:21-cv-10636-GCS-RSW ECF No. 3, PageID.28 Filed 03/26/21 Page 12 of 17




      ANSWER: Defendant acknowledges that Plaintiff seeks the relief described,

but denies engaging in any conduct that would give rise to a cause of action on the

part of Plaintiff or entitle him to any relief whatsoever.

                               RELIEF REQUESTED

      PLAINTIFF, SALVADOR CARUSO, RESPECTFULLY REQUESTS that

this Court enter judgment against Defendant as follows:

             1.     Actual damages in whatever amount to which Plaintiff is

      entitled;

             2.     Damages for emotional distress in whatever amount to which

      Plaintiff is entitled;

             3.     Exemplary damages in whatever amount to which Plaintiff is

      entitled;

             4.     Punitive damages in whatever amount to which Plaintiff is

      entitled;

             5.     An award of interest, costs, and reasonable attorney fees; and

             6.     An order awarding whatever other equitable relief appears

      appropriate at the time of final judgment.

      ANSWER: Defendant acknowledges that Plaintiff seeks the relief described,

but denies engaging in any conduct that would give rise to a cause of action on the

part of Plaintiff or entitle him to any relief whatsoever.



                                          12
Case 2:21-cv-10636-GCS-RSW ECF No. 3, PageID.29 Filed 03/26/21 Page 13 of 17




                            AFFIRMATIVE DEFENSES

      Without admitting any of the allegations in the Complaint and without

admitting or acknowledging that they bear any burden of proof as to any of them,

Defendant asserts the following affirmative and/or special defenses to Plaintiff’s

Complaint. Defendant intends to rely upon any additional defenses that become

available or apparent during pretrial proceedings and discovery in this action.

                                 FIRST DEFENSE

      Some or all of Plaintiff’s Complaint fails to state a claim against Defendant

upon which relief can be granted.

                               SECOND DEFENSE

      Defendant affirmatively pleads that it is not liable for damages, including

punitive or exemplary damages, because the actions taken with respect to Plaintiff

were at all times motivated by good faith and not in connection with any improperly

motivated factor; were based on legitimate, non-discriminatory considerations; and

were job-related and consistent with business necessity.

                                THIRD DEFENSE

      Plaintiff’s claims are barred, in whole or in part, because Plaintiff was

careless, negligent, and otherwise at fault in the matters alleged in the Complaint,

and the resulting injuries sustained by Plaintiff, if any, were proximately caused and

contributed by Plaintiff.



                                         13
Case 2:21-cv-10636-GCS-RSW ECF No. 3, PageID.30 Filed 03/26/21 Page 14 of 17




                               FOURTH DEFENSE

       Defendant affirmatively pleads that to the extent Plaintiff failed to mitigate

his damages, his claims for lost wages or back pay and/or future wages or front pay

should be denied or, in the alternative, reduced.

                                 FIFTH DEFENSE

       Defendant had legitimate, non-retaliatory business reasons for all of the

conduct alleged by Plaintiff and there is no evidence that any of those reasons were

a pretext for unlawful discrimination.

                                 SIXTH DEFENSE

       Even if there were evidence of retaliatory motivation (and there is not),

Plaintiff would have been treated the same absent such motivation.

                               SEVENTH DEFENSE

       Plaintiff did not engage in any protected activity.

                                EIGHTH DEFENSE

       There is no causal connection between any protected activity in which

Plaintiff allegedly engaged and any adverse employment action taken with respect

to Plaintiff.

                                 NINTH DEFENSE

       If Plaintiff is found to have engaged in terminable misconduct in his

acquisition of and/or during his employment with Defendant, the after-acquired

evidence doctrine bars Plaintiff from recovering any front pay damages or obtaining

                                          14
Case 2:21-cv-10636-GCS-RSW ECF No. 3, PageID.31 Filed 03/26/21 Page 15 of 17




reinstatement to his employment with Defendant, and any back pay damages are

limited to the period between Plaintiff’s alleged unlawful conduct and Defendant’s

discovery of Plaintiff’s misconduct.

                                 TENTH DEFENSE

       Some or all of Plaintiff’s claims may be barred by applicable statutes of

limitation.

                               ELEVENTH DEFENSE

       Plaintiff’s claims may be barred, in whole or in part, by the equitable doctrines

of unclean hands, laches, waiver, and/or estoppel.

                               TWELFTH DEFENSE

       Defendant relies on all other defenses afforded to them under the statutes

identified in Plaintiff’s Complaint.

                             THIRTEENTH DEFENSE

       Plaintiff’s allegations do not amount to willful conduct. To the extent, if any,

that Defendant is found to have violated any statute with respect to Plaintiff’s

Complaint (which Defendant denies), said violations were not willful.

                             FOURTEENTH DEFENSE

       Plaintiff’s claims may be barred, in whole or in part, to the extent that he failed

to comply with jurisdictional, procedural, and administrative prerequisites for filing

this action or if his claims otherwise exceed the scope of any charge filed.



                                           15
Case 2:21-cv-10636-GCS-RSW ECF No. 3, PageID.32 Filed 03/26/21 Page 16 of 17




                              FIFTEENTH DEFENSE

      Defendant affirmatively pleads that, to the extent this suit is frivolous,

unreasonable, or without foundation, Defendant is entitled to recover its costs and

attorneys’ fees from Plaintiff.

                              SIXTEENTH DEFENSE

      Plaintiff has failed to join all claims against Defendant.

                         RELIANCE ON JURY DEMAND

      Defendant, by its attorneys, relies upon Plaintiff’s jury demand only to the

extent that it demands a trial by jury as to any question of fact.

      WHEREFORE, Defendant prays for judgment against Plaintiff as follows:

      1.     For an order dismissing Plaintiff’s claims with prejudice and entering

judgment in favor of Defendant and against Plaintiff;

      2.     For all costs, disbursements, and reasonable attorneys’ fees incurred by

Defendant in connection with this matter; and,

      3.     For any other such relief as the Court in the exercise of its discretion

deems just and proper.




                                          16
Case 2:21-cv-10636-GCS-RSW ECF No. 3, PageID.33 Filed 03/26/21 Page 17 of 17




Dated: March 26, 2021                   /s/ Michael A. Chichester, Jr.
                                        Michael A. Chichester, Jr. (P70823)
                                        LITTLER MENDELSON, P.C.
                                        200 Renaissance Center, Suite 3110
                                        Detroit, Michigan 48243
                                        (313) 202-3254
                                        mchichester@littler.com
                                        Attorneys for Defendant


                        CERTIFICATE OF SERVICE

     The undersigned certifies that a copy of the foregoing document was
     served upon all parties and/or attorneys of record to the above cause
     herein at their respective addresses as disclosed on the pleadings on
     March 26, 2021, via:

                 U. S. Mail                           Facsimile
          X      ECF Filing                           Hand Delivery
                 E-Mail                               Federal Express
                                    /s/ Michael A. Chichester, Jr.
                                    Michael A. Chichester, Jr.




                                      17
